Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2986813, De Vault in view of 2549326, Moore.
             Regarding Claims 1 and 5-7, De Vault discloses a combined vegetable and fruit peeler (abstract), comprising: a handle (fig 1, handle 5); at least one leg (leg 13 on the left of fig 1) extending from said handle (5); a slotted blade (6) mounted to said at least one leg (13); a citrus slicer (sharp edges 26 of extension 24, which may be used to slice citrus, since as disclosed in Col. 2, lines 33-38 of De Vault it is disclosed that the part 7 can be used to shred cabbage, lettuce, soap and other materials’ which vegetables have similar consistencies as many known citrus fruits, the part 26 is similarly able to shred/slice citrus/fruits) extending from said at least one leg as a first protrusion (fig 1), said citrus slicer including a sharp edge (fig 4, sharp edge 26; col 2, lines 35-40) extending outward from said at least one leg (fig 1) and tapering to a pointed end (rounded, but still pointed end shown in fig 5, which is tapered toward that rounded end thereof).
De Vault lacks a peeling blade forming as an area of said at least one leg, said area having a width; wherein said peeling blade forms a second protrusion and the second protrusion extends from an exterior surface of said at least one leg in a direction generally perpendicular to said width of said area, and, in a cross-section transverse to a central longitudinal axis of said at least one leg, the protrusion has a convexly profiled exterior surface extending generally parallel with said width of said area and has a reduced thickness leading to a sharpened edge at a periphery of said at least one leg, wherein per Claim 5, said at least one leg and said peeling blade being a monolithic body, wherein per Claim 6, said peeling blade tapers smoothly into a remainder of said at least one leg, wherein per Claim 7, said width of said area is greater than a width of a remainder of said at least one leg, and said peeling blade has reduced thickness leading to a first sharpened edge at a front periphery of said at least one leg and has reduced leading to a second sharpened edge at a rear periphery of said at least one leg.
second protrusion and the second protrusion extends from an exterior surface of said at least one leg (fig 1), wherein said peeling blade forms a protrusion extending an exterior surface of said at least one leg in a direction generally perpendicular to said width of said area (compare fig’s 1 and 3), and, in a cross-section transverse to a central longitudinal axis of said at least one leg (See fig’s 1 and 3), the protrusion has a convexly profiled exterior surface (convexly formed corners of part 8) extending generally parallel with said width of said area (fig 1) and has a reduced thickness leading to a sharpened edge at a periphery of said at least one leg (since the blade 7 has a reduced thickness from the fruit contacting portion thereof toward the portion where it is connected to the arm 2, and since the reduced thickness is part of the portion of the blade used to peel fruit as shown in fig 6), wherein per Claim 5, said at least one leg and said peeling blade are a monolithic body (see fig’s 1-3), wherein per Claim 6, said peeling blade tapers smoothly into a remainder of said at least one leg (see fig’s 1-3), wherein per Claim 7, said width of said area is greater than a width of a remainder of said at least one leg (fig 1 and 3), and said peeling blade has reduced thickness leading to a first sharpened edge at a front periphery of said at least one leg (see annotated fig 3 below) 

    PNG
    media_image1.png
    253
    296
    media_image1.png
    Greyscale

and has a reduced thickness leading to a second sharpened edge at a rear periphery of said at least one leg (see annotated fig 1 below), in order to remove the skin of the fruit in a controlled manner (page 1, col. 1, lines 1-20). 


    PNG
    media_image2.png
    404
    694
    media_image2.png
    Greyscale


second peeling blade as an area of said at least one leg of De Vault, said area having a width; wherein said peeling blade forms a protrusion extending an exterior surface of said at least one leg in a direction generally perpendicular to said width of said area, and, in a cross- section transverse to a central longitudinal axis of said at least one leg, the protrusion has a convexly profiled exterior surface extending generally parallel with said width of said area and has a reduced thickness leading to a sharpened edge at a periphery of said at least one leg, wherein per Claim 5, said at least one leg and said peeling blade being a monolithic body, wherein per Claim 6, said peeling blade tapers smoothly into a remainder of said at least one leg, wherein per Claim 7, said width of said area is greater than a width of a remainder of said at least one leg, and said peeling blade has reduced thickness leading to a first sharpened edge at a front periphery of said at least one leg and has reduced leading to a second sharpened edge at a rear periphery of said at least one leg,  in order to remove the skin of the fruit in a controlled manner as taught by Moore.
Regarding Claim 3, De Vault also comprises said at least one leg comprising first and second legs (legs 13 on the left and right in fig 1), and wherein said slotted blade (6) includes first and second ends (fig 1, 19, 23); said first end mounting to said first leg (fig 1), and said second end mounting to said second leg (see fig 1).
Regarding Claim 4, the De Vault assembly further includes a notching member mounted to said at least one leg (since the part 25 is disclosed as being a gouging member; col. 2, lines 45-50; and gouging [to dig or force out with or as if with a gouge] is analogous to notching [to cut or make a notch in], as defined in www.Dictionary.com).
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/18/21, with respect to the rejection(s) of claim(s) 1 and 3-7 as now amended, under 35 USC 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs 4010541, 3237299, 2546032, 4630367, 4083107, and  2095640, which each disclose state of the art fruit peelers with multiple cutting implements on a single arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/26/2021